                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF OREGON
DAVID W. HERCHER                        1001 S.W. FIFTH AVENUE, # 700                    COLLIN M. COLE
  BANKRUPTCY JUDGE                        PORTLAND, OREGON 97204                            LAW CLERK
                                                (503) 326-1538                          DORIA D. ARNTSEN
                                                                                         JUDICIAL ASSISTANT
     
                                             January 24, 2019

                                       NOT FOR PUBLICATION

    Laura Renee Zaro                                   Kenneth S. Eiler
    via ECF only                                       via ECF only

    Subject:         In re Amanda Marie Runion
                     Case No. 18-33476-dwh7

    Greetings:

           On November 27, 2018, I held a hearing in this case on the Motion for Reconsideration
    of Order Waiving Filing Fees filed by the trustee, Kenneth S. Eiler.1 The trustee represented
    himself, and Laura Renee Zaro represented debtor, Amanda Marie Runion.

            In the motion, the trustee requested reconsideration of my Order re Debtor’s Application
    for Waiver of Chapter 7 Filing Fee,2 which granted Runion’s Application to Have the Chapter 7
    Filing Fee Waived and permitted the trustee to request reconsideration within 14 days.3 His
    reconsideration motion was timely.

            In light of all the evidence of the circumstances of the application—including Runion’s
    parents’ payment of $450 to Zaro’s law firm and their regular monthly payments to her of at
    least a net of $300—I find that Runion is able to pay the $335 chapter 7 filing fee in installments.

           I will grant the motion for reconsideration. The trustee should circulate and lodge a
    proposed order granting the motion and directing the clerk to enter the standard order allowing
    payment of the fee in installments.

                                                      Sincerely,



                                                      DAVID W. HERCHER
                                                      Bankruptcy Judge


    1
      Docket item 13.
    2
      Docket item 8.
    3
      Docket item 3 (Application).

                              Case 18-33476-dwh7      Doc 20       Filed 01/24/19
